COHEN, Justice,
concurring.
In law, there are many “bright-line” rules. A “bright line” rule generally means that a rule is unambiguous, without exception, and certain in the consequences of noncompliance. Although it has a few exceptions,1 the statute of limitations qualifies as such a rule. The advantage of such a rule is efficiency and predictability. The rule is “fair” in the sense that its unambiguous and inflexible nature means there can be no confusion about what is required. One complies or else.
Many Bright-line rules set time deadlines, and they are rigorously enforced. Despite their systemic advantages, such rules often cause a party to lose its entire lawsuit for an error that caused no harm at all to anybody. This is such a case.
*288Una Williams promptly told her daughter of the suit and promptly retained counsel, the same counsel who represented her daughter. These facts are common, especially when, as here, both Una and June are probably covered by the same insurance policy. Therefore, we can be confidant that the purpose of the statute of limitations was achieved — the right defendant, June Williams, had notice in time to preserve evidence and to avoid having to defend a stale claim. Despite that, Fleener loses.
The rule Fleener urges would require trials within trials of the actual notice issue, often with muddled facts, similar to what now occurs in discovery rule cases. I agree with the majority that Texas law does not presently permit that, even though the loss of Fleener’s claim under these circumstances seems like excessive punishment and the benefit to Williams seems like a windfall. Appellant’s counsel has filed a well-researched brief strongly arguing that the many cases denying relief in this circumstance are either distinguishable, infected with obiter dictum, or flat wrong. In some respects, I agree. But the cases are too many and too similar for him to prevail, at least in an intermediate appellate court where, as a general rule, we must take the law as we find it.
With these thoughts, I join the majority’s opinion and judgment.

. Exceptions include the discovery rule, minority, unsound mind, misnomer, and the rule in Continental Southern Lines, Inc. v. Hilland, 528 S.W.2d 828 (Tex.1975).